 MAGNAVOXOF TENNESSEEThe Magnavox Company of TennesseeandInterna-tionalUnion of Electrical,Radio and MachineWorkers, AFL-CIO--CLC anditsLocal796. Case10-CA-8555January 31, 1972DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING,JENKINS,AND KENNEDYOn April 28, 1971,Trial Examiner Abraham H.Mailer issued the attached Decision in this proceeding.Thereafter,the ChargingPartyfiled exceptions and asupporting brief,and Respondent filed cross-exceptionsand a supporting brief.Respondent also filed a brief inreply to the Charging Party's exceptions.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings,'findings,and conclusions and to adopt hisrecommended Order as modified below.1.For many years Respondent has maintained a ruleprohibiting the distribution of literature on Respond-ent's parking lots and on other company property. TheTrial Examiner further found that this rule was pre-sumptively invalid under the standards declared inStoddard-Quirk ManufacturingCompanyand that, asapplied to employee distribution of organizational liter-ature in nonworking areas on nonworking time, therule was not justified by any extraordinary operationalor disciplinary needs of Respondent.We affirm thesefindings.As noted above,'however,Respondent has inter-posed as a defense to the complaint the claim that theUnion had contractually waived any objection it mighthave to the no-distribution rule. In passing on thatclaim,the Trial Examiner found that the terms of thecollective-bargaining contract between the Respondentand the Union made no explicit reference to the no-distribution rule. But, interpreting the contract's termsin light of the historical relationship of the parties, heagreed with the Respondent that the contract impliesthe Union's acquiescence in the maintenance and en-'In its exceptions, the Charging Party argues that it was error for theTrial Examiner to permit the Respondent to introduce evidence with respectto its "contractual waiver" claim because the Respondent did not allege sucha waiver as an affirmative defense in its answer to the complaint In light ofour ultimate decision in this case, we find it unnecessary to pass on thisalleged errorWe note, however, that neither the Union nor the GeneralCounsel claimed surprise at the introduction of this evidence, and thatRespondent relied on exhibits introduced by the General Counsel to supportitspositionTherefore, we do not believe the "waiver of defenses" ruleapplies to Respondent under these circumstances Moreover, as the issue ofcontractual waiver was fully litigated by all parties, the Trial Examiner'sruling is not prejudicial138 NLRB 615, 621See fn1, supra.265forcement of the rule. We arrive at a similar conclusionin light of the following undisputed facts: (1) The con-tract terms expressly reserve to the Respondent broadrulemaking powers; (2) the contract clauses currentlydescribing the reservedmanagementpowers have ap-peared in all prior contracts of the parties over the16-year period of their bargaining relationship; (3) theno-distributionrule, asnow maintained, was in exist-ence when the first contract between the parties wasnegotiated and has been in force continuously eversince; and (4) neither the Union nor the employees haveheretofore challenged Respondent's right to maintainand to enforce the rule, but rather have accepted andobeyed its terms.2. The Trial Examiner made it clear in his Decisionthat he would have dismissed the complaint were it notfor the inhibiting effect the rule might have on thoseemployees who might wish, during the course of thecontract's term, to exercise their basic Section 7 rightto oust their bargaining representative. But in deferencetoGale Products'and its progeny, the Trial Examiner(a) found the alleged violation of Section 8(a)(1) of theAct based on Respondent's maintenance of the rule and(b) recommended, as a remedy, Respondent's rescis-sionof the rule to the extent that it forbids the em-ployees' distribution of organizational literature on be-half of any union other than the present incumbentduring nonworking time and in nonworking areas.Respondent,in itsexceptions, questions the validityof theGale Productsrule and asks us, in effect, toreexamine that rule in light of its rejection by the Courtof Appeals for the Seventh Circuit and the subsequentdecisions of the Court of Appeals for the Seventh Cir-cuit.,InGale Products,the Board said, in pertinent part:The validity of a contractual waiver of employeerights must depend ... upon whether the interfer-ence with the employees' statutory rights is sogreat as to override any legitimate reasons forupholding the waiver. Upon consideration of allthe relevant factors, we are persuaded that, in thecircumstances of this case, an unlimited contrac-tual prohibition against union solicitation and dis-tribution would unduly hamper the employees inexercising their basic rights under the Act.Their place of work is the one location where em-ployees are brought together on a daily basis. It isthe one place where they clearly share commoninterests and where they traditionally seek to per-suade fellow workers in matters affecting their un-ion organizational life and other matters related to'Gale Products,Div. ofOutboard Marine Corp,142 NLRB 1246, en-forcement denied337 F.2d 390 (C A 7).'Armco Steel CorporationvNL.R.B.,344 F 2d 621;General MotorsCorporationv.N.LR.B.,345 F.2d 516.195 NLRB No. 40 266DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir status as employees.... [142NLRB at1249.]These views have since been approved by the Courtsof Appeals for the Fifth and Eighth circuitsin caseswhere basically the same issue was involved.'We have reexamined the Board's holding inGaleProductsunder the additional light cast thereon bythese decisions.We are persuaded that we should ad-here to what was said inGale Productsconcerning theconsideration to which paramount weight must be ac-corded in resolving issues of the kind before us here.The Board's judgment, as above expressed, appropri-ately envisages, so we believe, the Board's performanceof the duty imposed upon it by the Act to protect thebasic organizational rights granted to individual em-ployees against encroachment by either employers orunions.' But, given the basic premise ofGale productsthat an overly broad no-distribution rule hampers theSection 7 rights of individual employees to select abargaining representative-even though that rule issanctioned by a union-employer contract-we havedifficulty in accepting as valid the two-sided remedyfashioned inGale Products.ICertainly, we find nothingin the statute to suggest that employees who wish toexercise their Section 7 right toreject aunion represent-ative are entitled to more protection than employeeswho wish to exercise the same Section 7 right tosupporta union representative. This was pointed out by Courtof Appeals for the Sixth Circuit when it reversed theBoard's decision inArmco Steel,in which the order was6N.L.R.B. v Mid-StateMetal Products,Inc.,403 F.2d 702 (C.A 5);International Association of Machinists and Aerospace Workers, District No.9 [McDonnell Douglas] v N.L.R.B.,415 F2d 113 (CA 8).'We do, of course,acknowledge that, although the right to strike is alsoprotectedby thestatute, the Supreme Court has held that a waiver of thatright in a collective-bargaining agreement is, in normal circumstances, bind-ing on the unit employees involved.However, as the SupremeCourtfurtherindicated,the binding effect of such a waiver is subject to theproviso,thatthe"selectionof thebargaining representative remains free.."MastroPlasticsCorp v. N.L.R.B.,350U S. 270,280. Analyzing the possible effectof the Supreme Court's decision on the waiver issue here involved, the Courtof Appeals for the Fifth Circuit said in theMid-States Metal Productscase,footnote 6,supra,403 F.2d at 704The Act "was passed for the primary benefit of the employees asdistinguished from the primary benefit to labor unions,and the prohibi-tion of unfair labor practices designed by an employer to prevent thefree exercise by employees of their wishes in reference to becomingmembers of a union was intended by Congress as a grant of rights totheemployeesrather than a grant of power to the union "The rights to distribute materials and solicit in organizing for collec-tive bargaining are rights of individual employees,relating to theirselecting(or choosing not to select) and constantly re-evaluating theircollective bargaining agent They are to be distinguished from rightswhich employees acting in concert, through the collective bargainingagent, may exercise in attempts to achieve economic advantage [Cita-tions omitted ]Member Jenkins has heretofore expressed his disapproval of this aspectofGale Productsin his dissenting opinion inGeneral Motors Corporation,147 NLRB 509, 514 As set forth hereinafter,Chairman Miller and MemberKennedy agree with Member Jenkin's position.fashioned after that inGale Products.There the courtsaid:Under Section 9 of the Act, the collective bar-gaining representative was the exclusive represent-ative ofallthe employees, which included dissi-dent as well as those who were loyal to theincumbent. It was the Board who divided Armco'semployees into two classes and held the collectivebargaining agreement invalid as to dissident andvalid as to loyal employees supporting the repre-sentative. The purpose of the National Labor Re-lations Act is to promote industrial peace. Policymaking decisions of the Board favoring employeessupporting a rival union over those loyal to theincumbent would seem to us to have the oppositeeffect. [344 F.2d at 624.]The Eighth Circuit, although enforcing our decisioninMachinists v. N.L.R.B.,footnote 6,supra,took issuewith that part of our order which, out of deference toa bargaining contract's terms, would have subjectedemployees who chose to support the contracting unionto the prohibitions of the no-distribution rule while atthe same time exempting dissident employees fromsuch prohibition. The court therefore expressly addedto our order language that would insure toallem-ployees equal literature distribution rights"on behalf ofany labor organization or in opposition to any labororganization. "(Emphasis supplied.)Upon due reflection, and with all due respect to theadverse decisions of the Courts of Appeals for the Sixthand Seventh Circuits, we believe the course mapped outfor us by the decision of the Eighth Circuit inMachin-ists v.N.L.R.B., supra,and earlier suggested by theFifth Circuit inMid-States Metal Products, supra,bestserves to effectuate the fundamental purposes of Sec-tion 7 of the Act and the rights it guarantees.We therefore feel it appropriate to modify theremedy announced inGale Productsand followed inrelated cases, insofar as that remedy prohibits em-ployee distribution of literature by or on behalf of mem-bers of an incumbent labor organization which pertainsto:(l) the employees' selection or rejection of a laboroganization as the bargaining representative of the em-ployees; or (2) other matters related to the exercise byemployees of their Section 7 rights., We shall reframethe remedial order accordingly.As our holding is concerned solely with the exercise byemployeesoftheir Section 7 rights, it is not to be takenas licensingin any way thedistribution of institutional-as distinguished from purely organizational-literature of a labor organization which has acquiesced in an employer'spromulgation or maintenance of a broad no-distribution rule. MAGNAVOXOF TENNESSEE267ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that the Respondent, The Magnavox Company ofTennessee, Greeneville, Tennessee, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order, with thefollowing modifications:1.Delete paragraph 1 and substitute the following:"Cease and desist from maintaining, giving effect to,or enforcing any rule which prohibits employees fromdistributing literature iii nonworking areas on non-working time on behalf of any labor organization relat-ing to the selection or rejection of a labor organizationas the exclusive bargaining agent of the employees in aunit appropriate for collective bargaining, or othermatters related to the exercise by employees of theirSection 7 rights."2. Substitute the attached notice for the notice of theTrial Examiner.MEMBER FANNING concurring:Respondent is charged with restraining and coercingits employees in their exercise of Section 7 rights be-cause it has invoked against the Union a long-estab-lished rule against distribution of union literature any-where on its premises. As a defense to the charge,Respondent cites a provision in its collective-bargain-ing agreement with the Union which states:The Company will from time to time issue Rulesand Regulations for the maintenance of orderlyconditions on plant property. These rules will notbe unfair or of a discriminatory nature, nor willthey conflict withthis agreement.Respondent contends that by agreeing to these provi-sions the Union has given Respondent the contractualright to promulgate the rule in question and has waivedits statutory rights and the statutory rights of its sup-porters to disseminate union literature on plant prem-ises.The Trial Examiner, relying on theGale Productsdecision,1° found no violation in Respondent's invoca-tion of the rule to ban the Union's proposed distribu-tion, but found a violation in the continued mainte-nance of the rule insofar as it operated to discouragesolicitation and distribution of literature by employeeson behalf of another labororganization.He thereforerecommended that Respondent be ordered to cease anddesist from giving effect to or enforcing any rule whichprohibits any employees from distributing literature10GaleProducts,Div. ofOutboard Marine Co,142 NLRB1246, en-forcement denied337 F 2d 390 (C.A. 7)during nonworkingtime andin nonworkingareas onbehalf of any union other than the incumbent Union.Quite clearly the TrialExamineris correctin findingthat themere maintenanceof the rule involved hereinhas an inhibitory effect on the exercise of Section 7rights by employees who would seek to support anotherunion.He isalso correct in holding that, under theGaleProductsrule, the fact that the incumbent Union hasimpliedly agreed to such restrictionis an insufficientbasisfor permitting it toremain ineffect.However, ifwe strike down the rule as applied to such activities, wecan hardly, on the facts of this case, permit it to standas a bar to similar activities on the part of the Unionor its supporters. This isnot a casein which the Unionhas explicitly agreed notto engage in organizationalactivities on plant premises. It has agreed only to abideby rules issued by the Respondent for the maintenanceof orderly conditions on plant premises provided therules are not unfair or discriminatory. The Union hasnot acquiesced in a rule which would be appliedagainstit and its supporters but not against activities in supportof another union, for sucha rulewould be unfair anddiscriminatory.As Respondent is precluded by law(Gale Products)from maintainingthe rule inquestionagainstdistribution on behalf of another union, thecontractual provision requiring any rules issued by Re-spondent to be fair and nondiscriminatory precludeRespondent from maintaining the rule onlyagainst theUnion. I, therefore, find that Respondent violated Sec-tion 8(a)(1) when it refused the Union permission todistribute literature during nonworkingtime, and I joinmy colleagues in striking down the entire rule."" Heretoforewe have dealtwith this issue in the context of employeraction enforcing an explicit contractual agreement restricting employees'organizational activities againstactivityin support of a union other than thecontracting unionWe have not had occasion therefore to consider whetherthe contractual language sufficedto justifya restriction solely on such ac-tivity by thecontracting union or its supporters.Idisagiee withthe order onlyinsofar as it may be read to permit restric-tions on the distribution of literature in working areas when work is notbeing performedin suchareas. See my dissenting opinion inStoddard-QuirkManufacturing Co.,138 NLRB 615, 625-631APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain, give effect to, or en-force any rule which prohibits our employees fromdistributing literature in nonworking areas onnonworking time on behalf of any labor organiza-tion relating to the selection or rejection of a labororganization as the exclusive bargaining agent ofthe employees in a unit appropriate for collectivebargaining, or pertaining to other matters related 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the exercise by employees of the rights guaran-teed to them by the National Labor Relations Act,as amended, to form, join, or assist labor organiza-tions, to bargain collectively through representa-tives of their own choosing, to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid and protection, orto refrain from any or all of such activities exceptto the extent that such right may be affected by anagreement requiring membership in a labor organ-ization as a condition of employment as author-ized in Section 8(a)(3) of the Act.THE MAGNAVOXCOMPANY OFTENNESSEE(Employer)Dated.By(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to theBoard'sOffice, PeachtreeBuilding,Room 701, 730 PeachtreeStreet,NE., Atlanta, Georgia 30308, Telephone 404-526-5760.TRIAL EXAMINER'S DECISIONABRAHAM H. MALLER,Trial Examiner:On August 27,1970, International Union of Electrical,Radio and MachineWorkers,AFL-CIO-CLCand its Local 796, herein calledthe Union,filed a charge against The Magnavox Company ofTennessee,herein called the Respondent.Upon said charge,the Regional Director for Region 10 of the National LaborRelations Board,herein called the Board, issued on behalf ofthe GeneralCounsela consolidated complaint against theRespondent.Briefly,the complaint alleged that the Respond-ent has maintained and enforced in its plant a rule prohibitingthe soliciting of any kind on company property during work-ing hours,and on or about May 21, 1970,by maintaining andenforcing said rule, Respondent has prohibited its employeesfrom distributing literature on behalf of the Union duringemployees'nonworking time in nonworking areas of Re-spondent's premises,in violation of Section 8(a)(1) of theNational Labor Relations Act, as amended(29 U.S.C. Sec.151,et seq.),herein calleathe Act.In its duly filed answer,the Respondent denied any violationsof the Act.Pursuant to notice,a hearing was held before me atGreeneville,Tennessee,on February 9 and 10,1971.Allparties were represented at the hearing and were afforded fullopportunity to be heard,to introduce relevant evidence, topresent oral argument,and to file briefs with me.Helpfulbriefs were filed by all parties.Upon consideration of theentire record' and the briefs, and upon my observation of eachof the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times material herein,a Tennessee corporation with an office and place of businesslocated at Greeneville, Tennessee, where it is engaged in themanufacture and sale of television and sound products. Dur-ing the calendar year preceding the filing of the complaintherein, which period is representative ofall times materialherein, Respondent has sold and shipped finished productsvalued in excess of $50,000 directly to customers locatedoutside the State of Tennessee. Accordingly, I find and con-clude that the Respondent is engaged in commerce within themeaning of the Act and that it will effectuate the policies ofthe Act for the Board to assert jurisdiction here.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow,and has beenat all times materialherein,a labor organizationwithin themeaning of Section2(5) of the Act.IIITHE ISSUEWhether the Respondent by prohibiting its employeesfrom distributing literature on behalf of the Union duringemployees' nonworking time and in nonworking areas of Re-spondent's premises has violated Section 8(a)(1) of the Act.IV THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Union was first certified as the collective-bargainingrepresentative of Respondent's employees in the latter part of1954 or early in 1955. Prior to and at the time of the Union'sinitialcertification,Respondent maintained and had dis-tributed to employees an employee handbook which con-tained the following statement: "You are asked to refrainfrom distributing notices or handbills in the parking lots oron other Company property." It is undisputed that the Re-spondent has at all times treated the foregoing statement asa rule and has prohibited the distribution of notices or hand-billswith the few exceptions notedinfra.:Following the Union's certification, the parties entered intonegotiations resulting in a collective-bargaining agreementgoverningwages, hours, and working conditions. This collec-tive-bargaining agreement was effective for a 1-year periodcommencing on April 30, 1955. During these contractnegotiations, the union negotiating committee was headed byEdward Lingo, a CIO representative on loan to the Union.It was stipulated by the parties at the hearing that Lingo wasinstrumental in organizing Respondent's employees andnegotiated at least the first two collective-bargaining agree-ments between the parties and that in doing so he was actingas agent of the Union.'Both the General Counsel and the Respondent have filed motions tocorrect the record in certain particulars No opposition to said motions hasbeen filed. Upon consideration of the motions, it is hereby ordered that therecord be corrected as requested'In another part of the employees' handbook,the Respondent had setfortha section entitled"Plant Rules"One of said rules is the one referredto in the complaint which reads as follows "The following will not bepermitted- .6 Soliciting of any kind on Company Property during work-ing hours " That rule however does not appear to be involved in the instantproceeding MAGNAVOX OF TENNESSEEDuring the course of the negotiations, the Union proposeda negotiating of the rules and making them part of the con-tract.The Respondent opposed this and contended that it,alone, should make the rules and the Union should have theright to protest if it felt that the rules were discriminatory.The Union inquired whether the Respondent had any inten-tion of making rules beyond those which were in the em-ployee handbook which was in effect at that time. At a subse-quentmeeting, the Respondent stated that it had noimmediate plans for any change in the rules, but offered aproposal that it would have the right to make changes whencircumstances dictated it. The specific proposal made by theRespondent read as follows:The Company will from time to time issue Rules andRegulations for the maintenance of orderly conditionson plant property. These plans will not be of a dis-criminatory nature.The Union then suggested that there might be rules whichmight not be discriminatory but would be unfair, and theRespondent agreed to change the language of the last sen-tence to read: "These rules will not be unfair or of a dis-criminatory nature."The Respondent's proposal as somodified was accepted and became part of the collective-bargaining agreement (art. XII, para. 3).The initial contract contained a further provision regardingbulletin boards, as follows:The Company will provide a Bulletin Board in Plant Iand a Bulletin Board in Plant II each of which will beused exclusively for the posting of Union Notices. Suchnotices must be approved by the Director of IndustrialRelations or his designated representative and will beplaced on the boards by the Personnel Department. It isunderstood that such notices will be automatically ap-proved unless they are of a controversial nature. TheseBulletin Boards will be labeled "Local 796, IUE-CIO."There have been six collective-bargaining agreements be-tween the Respondent and the Union. The most recent onewas effective July 1, 1968, and is to remain in effect for 3 yearsand from year to year thereafter unless notification of termi-nation, modification, or amendment is given by either partyas prescribed therein. Each of said agreements has containeda provision giving the Respondent authority to make andenforce rules and regulations and provides for the mainte-nance of bulletin boards furnished by the Respondent for thebenefit of the Union. All of these provisions are essentiallyidentical to those contained in the 1955 collective-bargainingagreement.'On March 21, 1956, a decertification election was con-ducted at Respondent's plant. During the campaign preced-ing that election, Union Representative Lingo telephonedByron Sites, Respondent's Director of Industrial Relations,and complained that employees opposed to the Union weredistributing literature on Respondent' property, while thosesupporting the Union were prohibited from engaging in suchactivity. Sites assured Lingo that he was not aware that thishad taken place and that he would take immediate steps toprohibit such action. Lingo confirmed the foregoing tele-'In the most recent agreement, the provision giving the Respondent theright to makerules and regulationsreads as followsThe Company will from time to timeissue Rulesand Regulations forthe maintenance of orderly conditions on plant property These ruleswill not be unfair or of a discriminatory nature, nor will they conflictwith the terms of this agreementThe sectionregardingbulletin boards now provides for one bulletin boardin Plant 1, two bulletin boards in plant 2, and six bulletin boards in Plant3.269phone conversation by letter dated March 15, 1956, whichreads in pertinent part as follows:Ithas been called to our attention that on severaloccasions handbills have been distributed in the plant bythe "Committee for Independent Action."By the same token, yesterday employees distributingour handbill have been denied this right. Yesterday theywere driven off company property by one of your plantguards.Please consider this letter a request that our membersbe allowed an opportunity to distribute handbills in theplant as has our opposition.On the same day, Sites replied as follows:In reference to your letter of March 15, any action by anyemployee in distributing hand bills on Company property wasstrictlywithout authorization and in violation of Companyrules. Various steps have been taken to prevent such incidentsand the following letter today is being addressed to all of oursupervision in a further effort to control the matter."In this period preceding the election we are faced with theproblem of maintaining normal work conditions. It has beencalled to my attention that people have been bunging invarious types of propaganda material and distributing it in-side the plant. This is a violation of our rules and must bestopped immediately. If you find any employee engaging inthis practice order him to cease immediately and if he fails toabide by your instructions take him to the Personnel Officefor disposition of the matter."We feel that it is improper to permit this type of campaign-ing within the plant by either party and therefore must refuseyour request to permit such distribution.For more than 16 years, antedating the time of the Union'sinitial certification to the present, the Respondent has main-tained the rule prohibiting all distribution of literature oncompany property by any persons, including Respondent'semployees. Throughout this extended period, the Union hasfrequently distributed handbills to Respondent's employeesas they were coming to or leaving work. The distributors,however, have always stood at the gates off of company prop-erty to make their distributions. Throughout that period, theUnion has never filed a grievance protesting the Respondent'sno-distribution rule nor has it ever attempted to secure achange of the Respondent's rule through the negotiation pro-cess.The Union's officers have always instructed the em-ployees to pass out union literature at the entrances to theCompany's premises and not on the premises themselves.On numerous occasions, civic organizations, political can-didates, and local merchants have requested permission todistribute literature to Respondent's employees on its prop-erty.These requests have uniformly been denied. The onlydistribution ever allowed on Respondent's premises occurredin 1965, when the Respondent allowed the Union to distrib-ute a pamphlet to employees. This pamphlet concerned the"City of Hope," a charity supported by the Union. The distri-bution occurred prior to the Union's solicitation for thecharity and was allowed by the Respondent only after thepresident of the local union specifically requested permissiontomake the distribution. The Respondent also permitted,indeed encouraged, the employees to distribute literature forthe United Fund on company time and property. On oneoccasion, Respondent distributed its monthly magazine tothe employees on company property. Respondent also has anewspaper which it publishes every Wednesday. This publi-cation is placed in boxes located throughout the plant. It isnot uncommon for employees to pick up a number of theweekly papers and distribute them to fellow workers in theplant. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the entire time that the Union has acted as therepresentative of Respondent's employees,the Respondenthas never refused a request to post a notice on the bulletinboards allocated for the Union's use in the plant.On only oneoccasion in all that time did a question apse concerning thelanguage of a proposed notice,and the Union and the Re-spondent promptly worked out acceptable language.The Re-spondent has always cooperated with the Union in ensuringthat the notices which the Union wished to have posted wereplaced on the bulletin boards immediately.On May 21,1970, the Union requested permission to dis-tribute a union leaflet at the timeclock.Permission was deniedby the Respondent. On June 25,the Union's counsel in writ-ing requested the Respondent to allow employees to distrib-ute literature in nonwork areas of the Respondent's property,including nonwork areas of the plant on the employees' owntime.On July 16,Respondent's counsel wrote the Union,pointing out that by virtue of the collective-bargaining agree-ment the Union had waived its right to distribute literatureon company property.The letter further pointed to the exist-ence of the bulletin boards for posting union notices and thefurther fact that the Respondent had provided the Unionwith current lists of the names and addresses of its employees.In rebuttal,the General Counsel produced the followingevidence to demonstrate that alternative methods of com-munication available to the Union are not sufficient for it tocommunicate with the unit employees and its members forthe following reasons:The mailing of leaflets and noticesinvolves a mailing expense of approximately$400 per mail-ing.Many letters are returned because members do not keepthe Union apprised as to changes of address. Door-to-doordistribution is impractical because of the great number ofemployees involved and because employees'residences arescattered over a large area,including some in the State ofNorth Carolina.Plant entrance-exit distribution has provedinadequate because there is danger that the leaflet distributorsmay be hit by cars or may be out in inclement weather, andthe distribution to occupants of automobiles creates trafficjams and hazards and causes employees to be late for work.Bulletin board posting is not satisfactory because members donot read the bulletin boards.On one occasion, the Union hada leaflet prepared but did not submit it to the Respondent forfear that the Respondent would reject it for posting as beingcontroversial.Communication at monthly union meetings isnot satisfactory because attendance at such meetings is lightand nonmembers do not attend union meetings.B.Concluding FindingsThere is no question but that the prohibition against thedistribution of notices or handbills,set forth in the employeehandbook,though expressed as a request,had the force andeffect of a rule. It was enforced by the Respondent as a ruleand was accepted and observed by the Union and by theemployees as such.The rule,applicable as it was "in the parking lots or onother Company property,"is presumptively invalid.Indeed,the following language ofStoddard-QuirkManufacturingCo., 138 NLRB 615, 621,isparticularly applicable in theinstant case:. the no-distribution rule maintained by the Respond-ent is presumptively invalid on its face, as applied toemployees who may wish to distribute union literature,since its reach is not limited to working time or to theworking areas of the plant.We also find that the pre-sumption of invalidity is not overcome by the testimonyof Carson Butcher,Respondent's vice president,that therule was adopted years ago for the purpose of "keep[ing]down the litter... [and] fire hazards...in the plant."The mere assertion that a broad no-distribution rule hasthis purpose hardly proves that it is actually"necessary"for the employer to prohibit union handbilling by hisown employees in nonworkin§ areas in order to "main-tain production or discipline'(Babcock & Wilcox, su-pra).Such necessity has not been shown here.In the instant case,no evidence of necessity whatsoever hasbeen shown.Respondent,however,contends that the presumption ofinvalidity is overcome by the fact that the Union in the firstinstance and repeatedly thereafter waived any objection tothe broad no-distribution rule. Respondent'sposition hasmerit and should be sustained.The rule in its present formwas in effect when the Union was certified and, in the first andin each of the succeeding collective-bargaining agreements,the Union agreed to a management-perogative clause givingthe Respondent the power to make rules,thereby incorporat-ing by implication the existing rules and giving the Respond-ent the right to make new rules.That the Union was awareof the broad no-distribution rule when it agreed to the man-agement-prerogative provision is not open to question. More-over,in the ensuing relationship between the parties over aperiod of 16 years, the Union acquiesced in Respondent'senforcement of the broad no-distribution rule.The management-prerogative provision does not standalone.On its part, the Respondent in the original contractagreed to maintain two bulletin boards (increased to nine inthe current agreement)for the Union's exclusive use. Boththe provision for the maintenance of union bulletin boardsand the provision giving the Respondent the right to makerules are contained in article XII of the original and succeed-ing contracts. The juxtaposition of these provisions is signifi-cant.It suggests aquid pro quofor the Union's acceptanceof the Respondent's right to prohibit distribution of unionliterature on company property.Cf.General Motors Corpora-tion,158 NLRB, 1723, 1727.That the Union may waive statutory rights is not open toquestion.Thus it is well settled that a union may waive theright of employees to strike.The General Counsel and the Charging Party argue thatwaiver by the Union may not be found to have occurred inthis case,because waiver will not readily be inferred, but theremust be a clear and unmistakable showing that the waiveroccurred and that the Union bargained away its statutoryrights.They rely onBeacon Piece Dyeing and Finishing Co.,Inc.,121 NLRB 953, 956, and a long line of cases implement-ing this policy.These cases are not controlling.They involvesituations in which the collective-bargaining agreement issilent on the rights alleged to have been waived or where thechanges unilaterally effected by the Employer exceeded thepowers reserved to him in the collective-bargaining agree-ment.E.g.,C & C Plywood Corporation,148 NLRB 414, 417.Hence,the bargaining negotiations in those cases were exam-ined to determine whether the union had,in fact,bargainedaway its rights. In the instant case,the waiver was explicitand was set forth in each contract.Even if,arguendo,therewere any doubt as to incorporation by implication of theexisting broad no-distribution rule in the explicit manage-ment-prerogative provision,such doubt has been effectivelyerased by the construction which the parties themselves haveplaced on the provision. Thus,for 16 years,the parties haveconsistently interpreted the contracts as prohibiting the dis-tribution of union literature on company property. As theSupreme Court said inInsurance Co. v. Dutcher,95 U.S. 269,273:The practical interpretation of an agreement by a partyto it is always a consideration of great weight.The con-struction of a contract is as much a part of it as anything MAGNAVOX OF TENNESSEEelse.There is no surer way to find out what partiesmeant, than to see what they have done. . . Parties insuch cases often claim more, but rarely less, than theyare entitled to.See, also,N.L.R.B. v. Local 825, Operating Engineers,315F.2d 695, 699 (C.A. 3), enforcing 135 NLRB 578;Willistonon Contracts,3rd ed., Sec. 623, Vol. 4, 789-790.'The record is clear that Respondent's enforcement of theno-distribution rule has not been discriminatorily appliedagainst the Union. It is undisputed that the Respondent hassteadfastly refused requests by civic organizations,mer-chants, and political candidates to distribute literature on itspremises. There have been only isolated exceptions: The Re-spondent on one occasion granted the request of the Unionto distribute literature on behalf of the City of Hope, a chari-table institution supported by the Union. As this request wasmade by the Union, the granting of it can hardly be termeddiscriminatory. Also, as noted above, the Respondent permit-ted employees to distribute literature and to solicit for theUnited Fund on company property and time. But as pointedout inEmerson Electric Co.,187 NLRB No. 33, fn. 2, isolatedinstancesof permissible solicitation for beneficient causes donot establish disparate application of a rule prohibiting solici-tation. Nor is it significant that the Respondent on one occa-sion distributed its monthlymagazineto employees on com-pany property and places its weekly newspaper in boxeslocated throughout the plant where they can be picked up byemployees. As the Supreme Court pointed out inN.L.R.B. v.United Steelworkers,357 U.S. 357 at 363-364:Of course the rules had the effect of closing off onechannel of communication; but the Taft-Hartley Actdoes not command that labor organizations as a matterof abstract law, under all circumstances, be protected inthe use of every possible means of reaching the minds ofindividual workers, nor that they are entitled to use amedium of communication simply because the employeris using it. Cf.Bonwit Teller, Inc. v. N.L.R.B.,197 F.2d640, 646;N.L.R.B. v. F. W. Woolworth Co.,214 F.2d 78,84 (concurring opinion).'In view of the foregoing, as the Union is the charging partyin this proceeding, it would be appropriate to recommenddismissalof the complaint, were it not for the fact that theexistence of the no-distribution rule would have an inhibitingeffect on the employees in the event that some of them mightat a future time desire to campaign for the selection ofanother union as their collective-bargaining representative.As the board pointed out inGale Products, Division of Out-board Marine Corp.,142 NLRB 1246, 1249:The validity of a contractual waiver of employee rightsmust depend, however, upon whether the interferencewith the employees' statutory rights is so great as tooverride any legitimate reasons for upholding thewaiver. Upon consideration of all the relevant factors,we are persuaded that, in the circumstances of this case,an unlimited contractual prohibition against union solic-itation and distribution would unduly hamper the em-ployees in exercising their basic rights under the Act.See, also,General Motors Corporation,147 NLRB 509.Following its holding inGaleandGeneral Motors, supra,the Board said that "neither an employer nor an incumbentunion is entitled to attempt to freeze out another union byWhile the Union has waived its right to object to the no-distribution ruleduring the term of the current contract, it is, of course, free to negotiate theentire question of rules when bargaining for a new contract'There is no evidence,indeed there is not even the suggestion in therecord,that the Respondent's literature was antiunion in character as wasthe case inUnited Steelworkers271waiving the employees' right to urge a change in their collec-tive-bargaining representative"General Motors Corporation,158 NLRB 1723, 1726. Accordingly, the Board has sustainedthe defense of waiver of broad no-distribution rules only inso-far as the waiver applied to the distribution of literature bythe union.' To the extent, therefore, that the rule prohibits theemployees from distributing literature, other than that of theUnion, during nonworking time and in nonworking areas ofRespondent's premises, it is invalid and violates Section8(a)(1) of the Act,and I so find.While relying on the foregoing decisions as to the power ofthe Union to waive its right to distribute literature on com-pany premises, Respondent asks that I go further and holdthat the Union's waiver is complete and should not be limitedto the UnionquaUnion, but should apply to all employees.Respondent argues that, as the certified collective-bargainingrepresentative of all employees, the Union had the power to,and did, waive the right of all employees to distribute litera-ture on company premises. Respondent points to the fact thatthe Court of Appeals for the Seventh Circuit has deniedenforcement of the Board's decision inGale,holding thewaiver to be complete. 337 F.2d 390. Respondent also citesthe fact that the Sixth Circuit, in whose jurisdiction Respond-ent's plant is located, has disagreed with the limitation whichthe Board place on the no-distribution rule inGeneral MotorsCorporation,147 NLRB 509, 345 F.2d 516. See, also,ArmcoSteel Corporation,344 F.2d 621 (C.A. 6), denying enforce-ment of 148 NLRB 1179.The argument is misaddressed to me. As a Trial Examinerof the Board, it is my "duty to apply established Board prece-dent which the Board or the Supreme Court has not re-versed"(Insurance Agents' International Union,119 NLRB768, 773). The Board has not acquiesced in the foregoingcourt decisions, but has expressed its respectful disagreementwith them.Armco Steel Corporation,183NLRB No. 26;General Motors Corporation,158 NLRB 1723, 1726;ArmcoEmployees Independent Federation,155NLRB 551, 552,enfd. 377 F.2d 140 (C.A.D.C.). Moreover, there is a conflictbetween the circuits. The Fifth and Eighth Circuits haveagreed with the Board's holdings in this respect.N.L.R.B. v.Mid-States Metal Products, Inc.,403 F.2d 702 (C.A. 5), en-forcing 156 NLRB 90;International Association of Machinistsand Areospace Workers, District No. 9 v. N. L. R. B.,415 F.2d113 (C.A. 8), enforcing 171 NLRB No. 35.V THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in Section IV,above, occurring in connection with the operations of theRespondent set forth in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.'Respondent argues that there is no move at present to unseat the Unionas the collective-bargaining representative,hence, there is no necessity toconsider the validity of the broad no-distribution rule in a nonexisLng con-text. The absence of a move tounseatthe Union is not significant. The Boardhas in the foregoing cases emphasized its concern for protection of the rightsof employees to select and change their collective-bargaining representativeConsequently, it would be inconsistent with established Board policy for theBoard,by dismissing the instant proceeding,to place its imprimatur on a rulewhich would obviously have an inhibiting effect on employees desiring tocampaign for another collective-bargaining representative at a future time 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDVI THE REMEDYHaving found that the Respondent has engaged in an un-fair labor practice violative of Section 8(a)(1) of the Act, Ishall recommend that it cease and desist therefrom and thatit take certain affirmative action designed to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By maintaining and enforcing a rule which prohibitsemployees from distributing literature on nonworking time innonwork areas, Respondent has violated Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.Uponthe foregoing findings offact,conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:''In the event no exceptions are filed asprovidedby Section102.46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,recommendations,and recommendedOrder hereinshall, as provided in Section 102 48of theRules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemedwaived forall purposes'In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder ofthe NationalLaborRelations Board" shall be changed to readORDERRespondent, The Magnavox Company of Tennessee, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from maintaining, giving effect to orenforcing any rule which prohibits any employee from dis-tributing literature in behalf of any labor organization otherthan International Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC and its Local 796, where the ac-tivity occurs in nonworking areas on nonworking time.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Post at its plants and office in Greeneville, Tennessee,copies of the attached notice marked "Appendix. "e Copies ofthe notice on forms provided by the Regional Director forRegion 10, after being duly signed by an authorized repre-sentative of the Respondent, shall be posted by the Respond-ent immediately upon receipt thereof and be maintained byit for 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced,or covered by any othermaterial.(b) Notify the Regional Director for Region 10, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.'"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "'In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 10, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith